              Case 4:20-cv-40074 Document 1 Filed 06/22/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                              )
                                                       )
v.                                                     )    CRIMINAL NO. 15-40042-TSH
                                                       )
ANTWONE BENNETT,                                       )
Defendant.                                             )

                MOTION TO VACATE CONVICTION PURSUANT TO
        28 U.S.C. § 2255 AND ​REHAIF v. UNITED STATES​, 139 S. Ct. 2191 (2019)


       Pursuant to 28 U.S.C. § 2255, Antwone Bennett moves to vacate his convictions for

being a felon (a proscribed status) in possession of a firearm and ammunition status under 18

U.S.C. § 922(g). In ​Rehaif v. United States​, 139 S. Ct. 2191 (2019),​ ​the Supreme Court held the

government must prove that a defendant knew, at the time of the alleged possession, that he

belonged to the relevant category of persons barred from possessing firearms and ammunition.

See​ ​Rehaif​, 139 S. Ct. at 2200. Pursuant to ​Rehaif​, Mr. Bennett’s convictions for being a felon in

possession of a firearm and ammunition must be vacated.

       In support of this motion, Mr. Bennett states the following:

       1. Defendant was convicted of violating 18 U.S.C. § 922(g) (two counts) on May 13,

2016. On November 21, 2016, he was sentenced to 60 months’ imprisonment. He has been

released from prison, but remains on supervised release.

       2. This is defendant’s first motion pursuant to 28 U.S.C. § 2255.

       3. Reversing every circuit court to decide the issue of knowledge of status, the Supreme

Court held in ​Rehaif ​that: “To convict a defendant [under 18 U.S.C. § 922(g)], the Government []

must show that the defendant knew he possessed a firearm and ​also that he knew he had the
             Case 4:20-cv-40074 Document 1 Filed 06/22/20 Page 2 of 3



relevant status​ when he possessed it.” ​Rehaif​, 139 S. Ct. at 2194 (emphasis added). The rule

announced in ​Rehaif​, which narrows the scope of the offense, is a new substantive rule

retroactively applicable to cases on collateral review. ​See Schriro v. Summerlin,​ ​ 542 U.S. 348,

351-52 (2004).

        4. The indictment in this case failed to allege knowledge of status as an essential element

of the offense, thereby failing to allege an offense. Due to the defective indictment, this Court

did not have jurisdiction to enter a judgment in the § 922(g) prosecution.

        5. The indictment violated Mr. Bennett’s Fifth Amendment right to be charged by a grand

jury.

        6. The indictment violated Mr. Bennett’s Sixth Amendment right to notice.

        7. Mr. Bennett was not informed that knowledge of status was an essential element of the

§ 922(g) offense. Accordingly, his plea was not made knowingly and voluntarily, in violation of

his Fifth Amendment right to due process.

        8. The ​Rehaif​ errors in Mr. Bennett’s proceedings were prejudicial.

        9. Mr. Bennett’s motion challenging his § 922(g) conviction is timely under 28 U.S.C. §

2255(f)(3). It is filed within one year of the date on which the right asserted was initially

recognized by the Supreme Court. That right has been newly recognized by the Supreme Court

and made retroactively applicable to cases on collateral review.
             Case 4:20-cv-40074 Document 1 Filed 06/22/20 Page 3 of 3




                                         CONCLUSION

       For the foregoing reasons, Mr. Bennett requests the Court vacate his convictions.

                                                     Respectfully submitted,
                                                     ANTWONE BENNETT,
                                                     By his attorney,


                                                     /s/Ian Gold
                                                     Ian Gold (BBO# 665948)
                                                     Law Office of Ian Gold
                                                     185 Devonshire Street, Suite 302
                                                     Boston, MA 02210
                                                     (617) 297-7686 (phone)
                                                     ian.gold@iangoldlaw.com

Date: June 22, 2020.




                                CERTIFICATE OF SERVICE
       I hereby certify that true copies of this document will be served on the registered parties
through the ECF system on this date June 22, 2020.
